Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 14 November 1780
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        

                            
                            Sir
                            Head Quarters Prackness Novembr 14th 1780
                        
                        I have received information from New York, that Admiral Rodneys fleet with the transports which have been
                            some time preparing fell down to the Hook on Saturday last. The number of troops which they have on board is uncertain. If
                            the Admiral with his ships of War, means to form a junction with Arbuthnot, you will soon perceive it by the augmentation
                            of the fleet which keeps off Newport; if on the contrary he is bound to the West-Indies as some say, he will probable
                            convoy the Transports to their place of destination, and then proceed to the Islands. The ships of the Line at New York
                            were The
                        
                            
                                 
                                Sandwich
                                 
                                90 Guns
                            
                            
                                
                                Terrible
                                
                                74
                            
                            
                                
                                Alcide
                                
                                
                            
                            
                                
                                Adamant
                                
                                
                            
                            
                                
                                Triumph
                                
                                74
                            
                            
                                
                                Intrepide
                                
                                64
                            
                        
                        But whether they will all proceed to sea, I cannot tell. The press was extremely hot in New York previous
                            to the sailing of the Fleet. I have the honor to be With very great respect Your Excellency’s Most Obedient humbe servant
                        
                            Go: Washington
                        
                    